DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lori Herman on 9 November 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1-8, 10-12, 15, and 17-23 are CANCELLED.

Allowable Subject Matter
Claims 13 and 24-36 are allowed.
The following is an examiner’s statement of reasons for allowance: As presently amended, the pending claims are limited to hydrogel compositions, devoid of pharmaceutical active ingredients, which contain each of “buffers” and “neutralizing agents” which are to be exclusively selected from Markush-type listings of alternatives and those components which would not affect the basic and novel properties the compositions are to possess.  See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention).  Critically from the perspective of the examiner’s reliance on the teachings of Robinson, the skilled artisan would understand that the pH buffering bioadhesive polymers required by Robinson fall outside of the scope of buffers and neutralizing agents claimed.  As deleting the pH buffering bioadhesive polymers from the compositions of Robinson would frustrate the purpose of the compositions of Robinson, and even Robinson itself suggests that additional adjuvants should not contribute to the pH buffering capacity of the composition (Col.16, L.15-18), modification of the teachings of Robinson to arrive at the instant compositions would be improper.  See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (to properly “teach away from” a proposed modification, the disclosure should criticize, discredit, or otherwise discourage the solution proposed).  Additional searches of the art failed to identify suitable replacement art for the Robinson disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613